Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the hearing, petitioner admitted he was guilty of two of *895the charges against him (failure to comply with a Hearing Officer’s disposition and refusal to obey a direct order). It is undisputed that while he had been ordered to spend 15 days in keeplock to take effect immediately, petitioner failed to return directly to his cell. These facts not only support the finding of guilt on the above charges, but also the charge of being out of place. Furthermore, testimony also established that petitioner had his name placed on a sheet to attend a grievance matter without having been authorized to do so and that, although he indicated to the contrary, he did not have permission to continue working as a grievance representative while confined to keeplock. He was therefore properly found guilty of lying and of altering facility documents. In sum, the testimony, coupled with the two misbehavior reports filed, constituted substantial evidence to support the determination of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). Petitioner’s remaining contentions have been considered and found to be lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.